Citation Nr: 1016375	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


1.  Entitlement to service connection for chronic 
pansinusitis. 

2.  Entitlement to service connection for chronic bronchitis. 

3.  Entitlement to service connection for a psychiatric 
disorder other than posttraumatic stress disorder (PTSD), 
claimed as an adjustment disorder with depression, anxiety 
and panic attacks. 

4.  Entitlement to service connection for pulmonary problems 
with pain in the left rib area with chronic obstructive 
pulmonary disease (COPD) (also claimed as asbestosis). 

5.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), to include 
consideration of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU). 

6.  Entitlement to an initial compensable rating for basal 
cell carcinoma, right upper chest, status post excision.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The Veteran served on active duty from July 1957 to July 
1960.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from the Muskogee, Oklahoma Department of 
Veterans Affairs (VA) Regional Office (RO).  

In April 2005, the Veteran testified during a hearing at the 
RO before the undersigned regarding his claim for service 
connection for asbestosis.  A transcript of the hearing is of 
record.

In August 2006, the Board remanded the Veteran's case to the 
RO for further development.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans' Claims (Court) held 
that a TDIU claim is part of an increased disability rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  As such, the issue before the 
Board has been recharacterized as set forth on the title 
page.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that his chronic pansinusitis cannot be 
dissociated from his active military service. 

2.  Giving the Veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that his chronic bronchitis cannot be 
dissociated from his active military service.

3.  Resolving doubt in the Veteran's favor, the objective and 
probative medical evidence of record demonstrates that he has 
a psychiatric disorder other than PTSD, variously diagnosed 
as an adjustment disorder with anxiety and depressed mood 
that is related to his active military service. 

4.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
asbestosis or that any currently diagnosed pulmonary disorder 
is related to his active military service. 

5.  Giving the Veteran the benefit of the doubt, his service-
connected PTSD has been manifested by not more than 
occupational and social impairment with reduced reliability 
and productivity.

6.  The objective and probative medical evidence of record 
demonstrates that the Veteran's service-connected basal cell 
carcinoma of the right upper chest, status post excision has 
not been productive of pain or instability or caused 
limitation of motion.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, chronic 
pansinusitis was incurred in active military service.  38 
U.S.C.A. § 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Resolving doubt in the Veteran's favor, chronic 
bronchitis was incurred in active military service.  38 
U.S.C.A. § 1131, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.

3.  Resolving doubt in the Veteran's favor, a psychiatric 
disorder other than PTSD, variously diagnosed as an 
adjustment disorder with anxiety and depressed mood, was 
incurred in active military service.  38 U.S.C.A. § 1131, 
5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  A chronic pulmonary disorder was not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. § 1131, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.

5.  Resolving doubt in the Veteran's favor, the schedular 
criteria for an initial 50 percent rating for PTSD, but no 
more, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
3.326, 4.130, Diagnostic Code (DC) 9411 (2009).

6.  The schedular criteria for an initial compensable rating 
for basal cell carcinoma right upper chest, status post 
excision, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, DCs 
7818, 7801, 7802, 7803, 7804 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Regarding the claims for service connection for chronic 
pansinusitis, chronic bronchitis, and a psychiatric disorder 
other than PTSD, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

As noted above, in August 2006, the Board remanded the 
Veteran's case to the RO for further development, which 
included sending the Veteran an appropriate notice letter, 
obtaining any recent VA and non VA treatment records, and 
scheduling him for a VA examination.  There has been 
substantial compliance with this remand, as the Veteran was 
sent an appropriate letter in July 2007 and scheduled for a 
VA pulmonary examination in April 2008.  His recent VA and 
non VA treatment records, dated through September 2008, were 
also obtained.

As noted, regarding the claim for service connection for a 
pulmonary disorder, the duty to notify was satisfied by way 
of letters sent to the Veteran in July 2003 and July 2007.  
These documents informed the Veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the Veteran should provide.  

With respect to the Dingess requirements, in July 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  Dingess v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the pulmonary disorder issue on appeal.  

Regarding VA's duty to assist with the service connection 
claim for a pulmonary disorder, the RO has obtained VA 
medical records, associated private treatment records, and 
provided the Veteran with an opportunity for a hearing before 
the undersigned in April 2005 and to undergo VA examination 
in April 2008.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran's initial rating claims arise from his 
disagreement with the initial evaluation following the grants 
of service connection for PTSD and basal cell carcinoma.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist with the initial rating claims, the 
RO associated the Veteran's private and VA treatment records, 
and he was afforded VA examinations in June 2007 (basal cell 
carcinoma) and September 2008 (PTSD).  The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist with the initial rating claim.  

II. Factual Background and Legal Analysis

A. Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


1. Chronic Pansinusitis and Bronchitis

Service treatment records reflect that the Veteran was 
treated twice for acute bronchitis in August 1957.  
Additionally, he was treated repeatedly between July 1957 and 
February 1960 for ear infections.  

The Veteran's service personnel records indicate that his 
military occupation in service was as a machinist's mate, a 
job description that VA has deemed as potential for asbestos 
exposure.  

Post-service treatment records include symptoms of sinusitis 
in January 2003 and a diagnosis of chronic bronchitis in 
March 2006.  

In January 2003, a VA computed tomography (CT) scan of the 
Veteran's paranasal sinuses revealed "nodular mucosal 
thickening in the alveolar recess of the left maxillary 
antrum.  There is a small amount of mucosal thickening in the 
left frontal sinus.  The ostiomeatal complexes appear to be 
intact.  No air-fluid levels seen."  

In August 2003, the Veteran sought private treatment because 
he had been spitting up blood for approximately two months.  
The Veteran reported that the blood was pink and frothy and 
he thought it might be from his sinuses.  

The Board finds that the medical evidence supports a nexus 
between active duty service and the current bronchitis and 
sinusitis disorders.  Specifically, a March 2006 private 
medical opinion, from V.K., M.D., indicates that the 
Veteran's chronic bronchitis and sinusitis disorders are 
"probably" due to his asbestos exposure.  The private 
physician was the Veteran's primary care physician and 
appears based on his knowledge of the Veteran's medical 
history as well as results of an October 2004 CT scan which 
revealed: (1)"focal mucous retention cyst left inferior 
maxillary sinus;" (2) "minimal right maxillary, sphenoid, 
frontal;" (3) and "ethmoid sinusitis, and mild encroachment 
of the infundibulum of the right ostiomeatal unit."  Dr. 
V.K., noted that the Veteran stopped smoking cigarettes over 
25 years earlier.  Therefore, the Board finds the opinion 
highly probative. 

Based on the foregoing, the Board finds no adequate basis to 
reject the competent medical evidence and the private medical 
opinion of record that is favorable to the Veteran, based on 
a rational lack of credibility or probative value.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. 
West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board 
resolves any doubt in the Veteran's favor.  As such, service 
connection for chronic sinusitis and bronchitis is granted.  

2. Psychiatric Disorder Other Than PTSD

Service treatment records include a May 1957 enlistment 
examination which contained a hand-written note of "mental 
reject;" however, in the same examination report, the 
Veteran's psychiatric condition was noted as "normal."  He 
did not receive any psychiatric treatment in service even 
though he was seen regularly for treatment of other disorders 
such as ear infections.  Service personnel records indicate 
that the Veteran participated in several operations in the 
Pacific which involved observing the testing of explosive 
devices.  

Post-service treatment records reflect a diagnosis of an 
adjustment disorder in September 2006, rendered by R.T.M., a 
psychologist.  

In September 2006, the Veteran underwent a private 
psychological examination performed by Dr. R.M.  As an 
initial matter, the Board finds the examination adequate for 
evaluation as the examiner reviewed the C-file, obtained the 
Veteran's history, and conducted a thorough examination.  
Moreover, the examiner identified and addressed each of the 
diagnostic criteria in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (1994) (DSM-IV) for an adjustment disorder.  The 
psychologist diagnosed adjustment disorder with mixed anxiety 
and depressed mood to service-connected atomic tests, and 
noted that the Veteran had significant impairment in social, 
occupational, family situations, judgment and mood.  He also 
noted "reduced reliability and productivity due to...flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech;" "panic attacks more than once per week;" 
"difficulty in understanding complex commands;" impairment 
of short and long term memory;" "impaired judgment; 
impaired abstract thinking;" "disturbances of motivation 
and mood;" "difficulty in establishing and maintaining 
effective work and social relationships."    

The Board finds that the medical evidence supports a nexus 
between active duty service and the current adjustment 
disorder.  Specifically, in September 2006, Dr. R.M., opined 
that the Veteran's adjustment disorder was related to atomic 
testing and exposure to asbestos.  The examiner conducted 
follow-up examinations in October 2006, and June and August 
2007 and neither the diagnosis or its etiology changed.  
Further follow-up visits with the same psychologist in July, 
August, November, and December 2008 also revealed a treatment 
for PTSD, for which the Veteran is now service-connected.  
Notably, however, the examiner did not retract the previous 
diagnosis of an adjustment disorder. 

In December 2006, the Veteran was observed, by his physician, 
losing consciousness during a stressful event.  His physician 
opined that he had previously observed a similar event and 
that the episodes were most likely due to a psychological 
cause.  The physician also opined that the Veteran had a 
general anxiety disorder due to service. 

Further, in August 2008, the Veteran's primary care physician 
indicated that the Veteran had multiple psychiatric problems 
including depression, anxiety, and PTSD, all related to 
service.  Medical records indicate that the physician 
prescribed drug therapy to treat the Veteran's psychiatric 
disorders. 

Moreover, in September 2008, the Veteran underwent a VA 
examination regarding his multiple psychiatric disorders.  As 
an initial matter, the Board finds that the examination was 
adequate for the purpose of evaluation.  The examiner 
conducted a thorough inventory of the Veteran's medical and 
social history, reviewed private treatment records, and a 
psychological evaluation.  Based on his review of the 
Veteran's records and the psychological evaluation, pertinent 
diagnoses included  major depressive and panic disorders.  
The VA examiner indicated that he agreed with the private 
psychologist reports in June and August 2007 as well as July 
2008.  

Based on the foregoing, the Board finds no adequate basis to 
reject the competent medical evidence and the private medical 
opinions of record that are favorable to the Veteran, based 
on a rational lack of credibility or probative value.  See 
supra Madden, 125 F.3d at 1481.  Accordingly, the Board 
resolves any doubt in the Veteran's favor.  As such, service 
connection for a psychiatric disorder other than PTSD, 
diagnosed as an adjustment disorder, is granted.    

3. Pulmonary Disorder

Regarding the Veteran's claim for a pulmonary disorder, as 
previously mentioned, his military occupation in service 
likely exposed him to asbestos in active service.  Service 
treatment records are not referable to complaints or 
diagnosis of, or treatment for, COPD or asbestosis. 

Post service medical evidence includes a private diagnosis of 
asbestosis in April 2001, based on results of an x-ray.  The 
Board notes that the Veteran has indicated that his symptoms 
of pain in his ribs and shortness of breath have not been 
continuous since service but, rather, began approximately 5 
years prior to his January 2005 VA examination.  

During a private examination in March 2002, the Veteran 
indicated that he had been exposed to asbestos through two 
post-service civilian jobs.  The diagnosis at that time was 
moderate to severe asbestosis based upon pulmonary function 
tests results.
  
VA outpatient treatment records indicate that the Veteran had 
"slight COPD" in May 2003.  An August 2003 VA outpatient 
chest CT included findings of "no definite CT evidence of 
asbestos-related disease identified.  Nonspecific hilar and 
mediastinal lymph nodes present and not considered 
abnormal." 

Also in August 2003, a private examiner performed pulmonary 
function tests, diagnosed moderately severe obstructive 
airways disease, and noted possible severe restriction.  

Next, in September 2003, the Veteran underwent a VA 
examination that the Board finds adequate for evaluation as 
the examiner obtained the Veteran's history and conducted a 
thorough examination.  Contrary to the private diagnosis, the  
September 2003 examiner opined that, as to asbestosis, 
"there is no diagnosis because there is no pathology to 
render a diagnosis." 

A private March 2004 pulmonary function test confirmed 
"obstructive pattern, severe impairment.  Cannot rule out 
concomitant restriction or air-trapping.  There is a 
significant bronchodilator response." 

In October 2004, a private CT examination resulted in an 
impression of "small pleural based nodule anteriorly at the 
right base and mild emphysematous changes at the left base."

In January 2005, the Veteran underwent another VA 
examination.  The Board finds that the examination was 
adequate for the purpose of evaluation.  The examiner 
reviewed the Veteran's medical records, conducted a thorough 
inventory of the Veteran's medical history and reviewed 
findings of a CT scan, chest x-ray, and pulmonary function 
tests.  Based on the test results, the VA examiner concluded 
that there was no evidence of asbestosis. 

According to a January 2005 signed statement, J.S., M.D., 
said he treated the Veteran who was diagnosed with asbestosis 
by chest x-ray certified by a physician who was a NIOSH 
reader.  It was noted that due to the Veteran's exposure to 
asbestosis in service, the x-ray findings would be consistent 
with prior exposure to asbestos.

In its August 2006 Remand, the Board requested another VA 
examination to determine the nature and etiology of any 
pulmonary disorder the Veteran might have, including 
asbestosis and COPD.  

The Veteran underwent VA examination in April 2008.  The 
Board finds that the April 2008 VA examination was adequate 
for the purpose of evaluation.  Specifically, the examiner 
obtained a history from the Veteran and conducted a thorough 
examination.  There is no indication that the examiner was 
not fully aware of his past medical history or that he 
misstated any relevant facts.  It was noted that current 
chest x-ray results were normal and a hallmark of asbestos 
exposure was plural involvement.  It was noted that neither 
chest x-rays nor CT scan results indicated pleural 
involvement.  According to the VA examiner, the three key 
findings of asbestosis were (a) reliable history of exposure, 
that the Veteran had; (b) reduced lung volume on pulmonary 
function tests and evidence of interstitial lung disease, 
that was not shown on his chest x-rays and CT scans; and (c) 
an absence of other causes of diffuse parenchymal lung 
disease.  The examiner considered the opinions expressed by 
the private physician in March 2005 as well as the VA opinion 
in January 2005 and explained that "the criteria for 
diagnosis of asbestosis includes more than merely recognizing 
the appearance of asbestosis on chest x-ray."  The VA 
examiner diagnosed the Veteran with COPD and concluded that 
there was no presence of asbestosis.  Based on the foregoing, 
the VA examiner further opined that it was less likely than 
not that the COPD was related to military service. 

The Board notes that in its Remand it specifically requested 
that the examiner obtain a thorough post-service employment 
history from the Veteran.  Upon inquiry as to his employment 
history, the Veteran reported that he has been retired since 
1989 and prior to retirement worked in civil service on base.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance." D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
"more than substantially complied with the Board's remand 
order").  Here, the Board finds that the examiner 
substantially complied with the Board's request because he 
inquired about the Veteran's previous employment history.  

	The Board has also considered the Veteran's belief that his 
current pulmonary disorder is related to service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
reported pain in his ribs as well as shortness of breath when 
walking up one flight of stairs or walking for more than one 
block.  However, the Board finds that his pulmonary disorder 
is not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
The Board places more probative value on the opinions of the 
medical professionals who have examined him.
	
	In this case three VA examiners (in 2003, 2005, and 2008) all 
concluded that the Veteran did not have asbestosis.  See 
Degmetich; Brammer.  Moreover, although the Veteran has a 
current diagnosis of COPD, there is no objective evidence to 
link this disorder to his active military service.  Notably, 
the April 2008 VA examiner opined that it was less likely 
than not that the COPD was related to military service. 
	
	It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.
	
	Most persuasive in the Board's opinion, is the April 2008 VA 
opinion from the VA examiner who reviewed the Veteran's 
medical records, performed a clinical examination, and 
concluded that he had COPD that was not related to military 
service and not have asbestosis.  She careful explained the 
key findings essential to rendering a diagnosis of asbestosis 
and analayzed the medical evidence in the Veteran's case 
according to those factors, concluding that he did not have 
asbestosis.  This physician also noted that the diagnosis of 
asbestosis included more than merely recognizing the 
appearance of asbestosis on chest x-ray (as noted by the 
March 2005 private physician).
	
In light of the above discussion, the Board concludes that 
the preponderance of the objective and competent medical 
evidence of record is against the Veteran's claim for service 
connection for a pulmonary disorder and there is no doubt to 
be otherwise resolved.  As such, the appeal regarding a 
pulmonary disorder is denied.

B. Initial Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2009).  

1. PTSD

Service connection for PTSD was granted by the RO in a 
November 2008 rating decision that assigned a 30 percent 
rating.  The Veteran contends that his symptoms are of such 
severity as to warrant an increased rating.  Upon review of 
the evidence of record, the Board concludes that the 
objective medical evidence is in approximate equipoise as to 
whether an initial 50 percent rating is warranted.  Hence, to 
that extent the claim is granted.

During the course of the appeal period, the Veteran underwent 
a VA examination in September 2008.  As an initial matter, 
the Board notes that the VA examination was adequate for 
rating purposes.  Specifically, the examiner obtained a 
history from the Veteran, conducted a thorough examination, 
reviewed the medical records and his DD-214.  There is no 
indication that the examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant facts.  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 
4.130, provides the following ratings for psychiatric 
disabilities.

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if the disability is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing (DSM-IV)).  Scores ranging from 41 to 50 
illustrate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels.).

The evidence indicates that, in June and August 2007, private 
psychological evaluations from Dr. R.M., noted that the 
Veteran had significant impairment in social, occupational, 
family situations, judgment and mood.  On both occasions, the 
private psychologist also noted "reduced reliability and 
productivity due to...flattened affect, circumstantial, 
circumlocutory, or stereotyped speech;" "panic attacks more 
than once per week;" "difficulty in understanding complex 
commands;" impairment of short and long term memory;" 
"impaired judgment; impaired abstract thinking;" 
"disturbances of motivation and mood;" "difficulty in 
establishing and maintaining effective work and social 
relationships."  However, in both evaluations, the private 
psychologist specifically noted that these symptoms were due 
to the Veteran's adjustment disorder and that the Veteran did 
not have any other Axis I disorder.  

But, in July 2008, Dr. R.M., noted the Veteran's complaints 
of having nightmares related to service, with cold sweats and 
that "[s]uicide thoughts are with [the Veteran] all the 
time".  The Veteran had intrusive thoughts and flashbacks of 
his exposure to atomic tests.  It was noted that the Veteran 
went outside to drink coffee and his wife had to remind him 
he was not wearing pants.  Dr. R.M. said that there was no 
reasonable probability that the Veteran would ever improve to 
the point that he was considered employable.  Chronic and 
severe PTSD was diagnosed.

The September 2008 VA examiner stated that the Veteran's 
psychiatric disorders were delineable.  The examiner opined 
that the "Vet's PTSD is an anxiety disorder, described as 
having nightmares, intrusive thoughts, and flashbacks.  The 
Vet's Major Depressive Disorder is a mood disorder, 
manifested with generalized loss of interest, no appetite, 
and no energy.  The Vet's panic disorder is an anxiety 
disorder, characterized as having loss of breath and the 
feeling as if he is dying."  

As provided by 38 C.F.R. § 4.14 (2009), avoidance of 
pyramiding, the Veteran may not be rated twice for the same 
symptoms.  The symptoms noted in relation to the psychiatric 
disorder other than PTSD in June and August 2007, do not 
apply to the rating of PTSD during that period. 

The September 2008 VA examination report reflects the 
Veteran's complaints of daily nightmares and sleep 
difficulty, flashbacks, and intrusive thoughts, with 
persistent irritability and anger outbursts.  It was noted 
that the Veteran retired in 1979 but, due to depression, 
chronic insomnia, PTSD, and panic disorder would be unable to 
work.  Objective findings indicated that the Veteran had a 
flattened affect however, his speech and communication were 
within normal limits.  The examiner remarked that the 
Veteran's orientation was within normal limits, his 
appearance and hygiene were appropriate, and his behavior was 
appropriate.  He had no difficulty understanding commands.

The VA examiner noted that the Veteran's concentration was 
within normal limits and panic attacks were absent.  The VA 
examiner also noted that there was no suspiciousness, 
delusional or hallucination history present.  No delusions or 
hallucinations were observed at the time of the examination.  
Obsessional rituals were also noted as absent. 

The VA examiner said that the Veteran's memory was within 
normal limits, thought processes were appropriate, judgment 
was not impaired, abstract thinking was normal, and there 
were no homicidal or suicidal ideations were present.  
Lastly, at the September 2008 examination, the Veteran 
described having good social relationships although it was 
noted that he was retired and socialized less due to 
irritability.  A GAF score of 53 was assigned, reflective of 
moderate symptoms.  

In December 2008, Dr. R.M. said that the Veteran was having 
"severe memory loss" and forgot what he was doing or 
saying.  According to this report, the "data we are getting 
in psychotherapy indicates that [the Veteran] is much more 
disabled than the 30% now recognized".  The Veteran was 
noted to be in a hyper-aroused state and advised to continue 
his claim to be considered totally and permanently disabled 
at 100 percent level.

After reviewing the record and the relevant rating criteria, 
it is concluded that a 50 percent rating, but no more, is 
warranted for the Veteran's PTSD.  The recent VA exam and 
private records suggests that a 50 percent rating is possibly 
in order.  In July and December 2008, Dr. R.M. described the 
Veteran as having chronic and severe PTSD, although, in 
September 2008, the VA examiner assigned a GAF score of 53, 
commensurate with moderate impairment.  Notably, in July 
2008, Dr. R.M., reported the Veteran's sleep problems and 
constant suicidal thoughts, flashbacks, and intrusive 
thoughts.  In September 2008, the VA examiner reported the 
Veteran's flattened affect and said that the Veteran no 
longer socialized with friends and family.  The examiner said 
that the Veteran's psychiatric symtoms caused occupational 
and social impairment with reduced reliability and 
productivity.  In December 2008 the psychologist said that 
the Veteran was totally impaired.  

The 2008 private treatment records and September 2008 VA 
examination report reflects symptoms consistent with a 50 
percent evaluation.  The more recent objective medical 
evidence further demonstrates that the Veteran reported 
irritability and anger outbursts, sleep difficulty and 
nightmares, intrusive thoughts, hyper vigilance and suicidal 
thoughts, although he having suicidal thoughts to the 
September 2008 VA examiner.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to whether it 
is reasonable to conclude that the disability picture is 
comparable to a 50 percent evaluation.  Overall, the evidence 
shows that there is a question as to which of the two 
evaluations should apply, 30 percent or 50 percent, since the 
current level of disability arguably, but not clearly, 
approximates the criteria for a 50 percent evaluation.  Thus, 
with resolution of reasonable doubt in the appellant's favor, 
a 50 percent rating under Diagnostic Code 9411 is warranted, 
under the regulations currently in effect.  38 C.F.R. § 4.7.

The record preponderates against finding persistent symptoms 
that equal or more nearly approximate the criteria for a 
rating in excess of 50 percent.  First, the increase to 50 
percent is warranted only through the application of the 
reasonable-doubt doctrine.  Second, while the Veteran has 
reported having a flattened affect suicidal thoughts, and 
anger outbursts, other symptoms such as a decline in personal 
hygiene, spatial disorientation, near-continuous panic, or 
other symptoms set out for the 70 percent rating are not 
shown.  The VA examiner described the Veteran as oriented 
with no evidence of abnormal or delusional thought.  In 
September 2008, the VA examiner described the Veteran as 
appropriately groomed.  Moreover, the Veteran has good 
familial relationships, and he has said that he got along 
well with his spouse and children.  Finally, there is no 
evidence that the Veteran is a threat to harm himself or 
others.  As such, a rating in excess of 50 percent is not 
warranted.

The benefit of the doubt has been resolved in the Veteran's 
favor to this limited extent.

        2. Basal Cell Carcinoma
        
Service connection for the Veteran's basal cell carcinoma 
disability was established in a rating decision of July 2007 
and assigned a noncompensable disability rating.  In August 
2007, the Veteran asserted that his service-connected basal 
cell carcinoma disability warranted a compensable rating.  

The Veteran's disability is currently rated under DC 7818, 
which directs that all malignant skin neoplasms be rated 
under the appropriate codes for scars and limitation of 
motion.  38 C.F.R. § 4.118.  Therefore, the Board will 
consider the Veteran's disability under DCs 7801, 7802, 7803, 
and 7804 for scars and all other potentially applicable 
diagnostic codes.

In order to meet the criteria for a compensable rating, the 
Veteran's disability must meet one of the following: 
*	scars other than the head, face, or neck that are deep 
or that cause limited motion and cover an area or areas 
exceeding 6 square inches (39 sq. cm.) (DC 7801);
*	scars other than the head, face, or neck that are 
superficial and do not cause limited motion and that 
cover an area or areas exceeding 144 square inches (929 
sq. cm.) or greater (DC 7802); 
*	scars that are superficial and unstable (DC 7803); 
*	scars that are superficial and painful on examination 
(DC 7804) (all at 10 percent).

Here, the Veteran's disability involves basal cell carcinoma 
status post excision.  The excision was on his chest.  The 
Veteran underwent a VA examination in June 2007.  As an 
initial matter, the Board finds that the examination was 
adequate for the purpose of evaluation.  Specifically, the 
examiner obtained a history from the Veteran and conducted a 
thorough examination.  There is no indication that the 
examiner was not fully aware of his past medical history or 
that she misstated any relevant facts.

Objectively, the June 2007 VA examiner noted that the Veteran 
was not currently undergoing any treatment for the 
disability.  The examiner did not note any limitation of 
motion due to the chest scar.  Although the Veteran reported 
slight pain and intermittent itching, the examiner said that 
the area looked normal and that any pain and itching was not 
associated with the basal cell.  The VA examiner also noted 
that there was no ulceration, exfoliation, or crusting and 
that there was "barely a perceptible surgical scar."  As 
well at the June 2007 VA examination, the Veteran reported 
that his disability did not affect his occupational 
functioning.  A handwritten note on the examination report 
indicates that photos were not deemed necessary by the 
examiner as examination of the affected area was normal in 
appearance. 

Therefore, a compensable rating is not warranted for limited 
motion, instability, or pain under any of the pertinent 
diagnostic criteria for rating scars set forth above.  See 
38 C.F.R. § 4.118.   

The Board has also considered the Veteran's lay statements 
and sworn testimony regarding the severity of his disability.  
The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
basal cell disability; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than his assessment of the severity of his 
disabilities.  See Cartright, 2 Vet. App. at 25.  

The preponderance of the objective and probative medical 
evidence of record is against the Veteran's claim for an 
initial compensable rating for his basal cell carcinoma, 
status post excision, of the right upper chest.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

3. Both Disabilities

The Board has also considered whether the Veteran's PTSD and 
basal cell carcinoma scar disabilities present an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability levels 
and symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

Finally, in view of the holding in Fenderson, the Board has 
considered whether the Veteran is entitled to a "staged" 
rating for his service-connected PTSD and basal cell 
carcinoma, status post excision, of the right upper chest, as 
the Court indicated can be done in this type of case.  Based 
upon the record, we find that at no time since the Veteran 
filed his original claim for service connection have the 
disabilities on appeal been more disabling than as currently 
rated under the present decision of the Board.


ORDER

Service connection for chronic pansinusitis is granted. 

Service connection for chronic bronchitis is granted. 

Service connection for a psychiatric disorder other than 
PTSD, claimed as an adjustment disorder with depression, 
anxiety and panic attacks, is granted. 

Service connection for pulmonary problems with pain in the 
left rib area with chronic obstructive pulmonary disease 
(also claimed as asbestosis) is denied. 

An initial 50 percent for PTSD is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 

An initial compensable rating for basal cell carcinoma, right 
upper chest, status post excision is denied.   


REMAND

The Board notes that July 2008, Dr. R.M., the psychologist, 
said that there was "no reasonable possibility that [the 
Veteran] will ever improve to the point that he is considered 
to be employable" and recommended that the Veteran pursue a 
claim to be declared totally disabled  at a 100 percent 
level.  The VA examiner in September 2008, said that the 
Veteran retired in 1979 due to orthopedic problems; that 
"]d]ue to his depression, chronic insomnia, PTSD, and panic 
disorder, the [Veteran] would not be able to work; and that 
it was "unlikely" that the Veteran would be able to get or 
keep a job.  In December 2008, Dr. R.M. reiterated his 
earlier findings, and added that the Vetran should be 
considered to be totally and permanently disabled.  

In Rice v. Shinseki, 22 Vet. App. at 447, the Court held that 
a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  In this case, the Veteran has 
submitted evidence to the effect that his psychologist 
indicated that the service-connected PTSD precluded his 
ability to work.  Therefore, the issue of TDIU is raised by 
the record and, the issue is properly before the Board.

Having determined that the issue of TDIU is properly before 
the Court, the Board finds that further development is 
necessary prior to adjudicating the claim.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the appellant is apparently retired.  
His psychologist has asserted that the service-connected PTSD 
would prevent him from obtaining gainful employment and in 
September 2008, the VA examiner also said the Veteran would 
be unable to work due to depression, hormic insomnia, PTSD, 
and panic attacks.  The Board notes that there is no opinion 
as to the Veteran's unemployability and the effect of his 
service-connected disabilities (service connection is also in 
effect for bilateral hearing loss, evaluated as 100 percent 
disabling since December 2008, and PTSD, tinnitus, and basal 
cell carcinoma) on his employability.  Moreover, the Board 
notes that the appellant has additional disabilities which 
are not service connected.  The Board finds that the 
appellant should be afforded an appropriate VA examination to 
determine whether he is unable to secure or maintain 
substantially gainful employment as a result of his service-
connected disabilities prior to December 2008 when a 100 
percent rating was granted for hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward an 
appropriate form and request that the 
Veteran return the form providing a 
complete employment history since 1979.  
The RO/AMC should request that the Veteran 
provide exact dates of employment, 
including month, day and year.

4.  After the above development has been 
completed, the RO/AMC should schedule the 
Veteran for an appropriate VA examination 
to determine the effect of his service- 
connected compensable disabilities on his 
employability. The examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.

5.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for a 
compensable rating for bilateral pes 
planus since April 30, 2008, and 
adjudicate his claim for a TDIU.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the June 
2009 SSOC.  An appropriate period of time 
should be allowed for response.

The Board intimates no opinion as to he ulitmate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D.J. DRUCKER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


